Order filed November 2, 2021




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00143-CV
                                   ____________

                 RUHUL AMIN PARVEZ AHMED, Appellant

                                         V.

                         KHALEDA PARVIN, Appellee


                    On Appeal from the 505th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 19-DCV-264584

                                     ORDER

      Appellant’s brief was due October 11, 2021. No brief or motion to extend time
has been filed. Unless appellant files a brief with this court on or before November
16, 2021, the court will dismiss the appeal for want of prosecution. See Tex. R. App.
P. 42.3(b).

                                       PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Zimmerer and Wilson.